The opinion of the Court was delivered by
Willaed, A. J.
The appellants brought an action on a judgment. On the trial evidence was introduced tending to prove that the judgment had been satisfied. The verdict was for the defendant. A motion was made before the Circuit Judge for a new trial, which was denied. The present appeal brings here a single ruling of the Circuit Judge as a subject of review upon exception. It is embraced in the charge of the Judge, and is to the effect “that it was a question of fact, under all the circumstances, for the jury to decide whether the judgment had been paid or not.”
Evidence bearing on this question of actual payment and satisfaction had been submitted to the jury without objection, as far as appears to us, and it was a matter of course for the jury to determine the weight of evidence, so submitted, and for the Circuit Judge so to instruct them. This is the whole purport of the charge as brought before us.
The first proposition advanced by the appellants is that there was no proof that the judgment had been paid. There was, however, some evidence of payment, and whether it amounted to proof it was for the jury to say. If the evidence was insufficient to support the verdict, that was ground for a motion for a new trial before the Circuit Judge. We have no power to correct any error of fact that may have been committed by the Judge in refusing such motion.
The third proposition of the appellants is sufficiently answered by what has been said in reference to the first proposition.
The second proposition is to the effect that the legal presumption of payment does not arise unless the full period of twenty years *238lias elapsed. It does not appear that this proposition was brought to the notice of the Circuit Judge at the trial. It was not touched upon in the charge, nor was there any request to charge made in respect of it. The presiding Judge is not bound to submit to the jury any particular proposition of law, unless his attention is called to it, and a request made to that effect. However important to the case such proposition may be, error cannot be alleged, unless, after request, he has refused to submit it. Nor is a misstatement of the law error, unless his attention is called to it, and he neglects or refuses to correct it. It is the office of exceptions to bring before us only such matters of law as were the subject of contest upon the trial.
It does not appear that the verdict would have been different had the Circuit Judge charged that there was no legal presumption of payment in favor of the defendant in the case. The issue did not go to the jury on the strength of such legal presumption, but on the question of payment in fact. Had the case stood before the jury on the lapse of time alone, the proposition of appellants would have been decisive of it. But such was not the case. That lapse of time, though less than twenty years, may have influenced the view taken by the jury of the facts and circumstances offered in proof of payment, is probable. If the plaintiff desired to guard the jury against giving too much weight to the mere fact of lapse of time, by bringing before them the proposition under consideration, it was his duty to request the Judge so to charge, and such request and refusal should appear in the exceptions before us.
No error appears in the rulings before us. The motion for a new trial must be denied. •
Moses, C. J., and Wright, A. J., concurred.